Rejoinder
Claims 1-4 and 6-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/22/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Jonas Jarvholm, J.D., Ph.D. on 3/3/2022.
The application has been amended as follows: 
The claims: 
1. 	(Currently Amended) A composite material comprising: 
a first layer comprising an absorbent fiber material, wherein said first layer has a first side and a second side opposite said first side, said first side being adapted to face an area of application in use,
a second layer comprising an absorbent material that comprises or is a hydrophilic foam, wherein said second layer has a thickness, said second layer being arranged on said second side of said first layer, 
wherein a plurality of channels extends through the entire first layer, from said first side to said second side thereof, and further extends into a portion of the thickness of said second layer, wherein said plurality of channels does not extend through the total thickness of the second layer, wherein said channels have an average diameter of from 0.01 mm to 3.00 mm.

2. 	(Original) The composite material according to claim 1, wherein said fiber material is capable of forming a hydrogel when brought into contact with water.

3. 	(Previously Presented) The composite material according to claim 1, wherein said second layer is in immediate physical contact with at least part of said second side of said first layer.



5.	(Cancelled) 

6.	(Previously Presented) The composite material according to claim 1, wherein said channels are arranged essentially perpendicular to said first layer and said second layer, and the interface between those two layers.

7.	(Previously Presented) The composite material according to claim 1, wherein no channels are present in at least 20% of the overall area of said first side of said first layer.

8.	(Previously Presented) The composite material according to claim 1, wherein said channels are arranged in patterns. 

9.	(Previously Presented) The composite material according to claim 1, wherein said first layer has a fluid retention capacity of at least 50%, wherein said fluid retention capacity is defined as the capability of retaining aqueous saline solution, having first absorbed a maximum amount of 0.9 % by weight aqueous saline solution according to EN 13726-1:2002, when exposed to a pressure of 40 mmHg for two minutes.



11.	(Previously Presented) The composite material according to claim 1, wherein the area density of channels per overall area of said first side of said first layer, is from 0.5 channel per square centimeter to 200 channels per square centimeter. 

12.	(Previously Presented) The composite material according to claim 1, wherein said first layer is or comprises a non-woven material.

13.	(Previously Presented) The composite material according to claim 1, wherein said absorbent fiber material comprises at least one polymer selected from the group consisting of polyvinyl alcohol, a polysaccharide, cellulose and derivatives thereof, carboxymethyl cellulose, and polyacrylic acids. 

14.	(Original) A medical dressing comprising a composite material according to claim 1, wherein said first layer is adapted to be in contact with a wound site. 

15.	(Original) The medical dressing according to claim 14, wherein said medical dressing further comprises at least one further layer being a backing layer overlaying said second layer and/or an adhesive layer or a coating to adhere said medical dressing to a wound site and/or a periwound area. 

(i)	providing the first [[a]] 
(ii)	providing, on said second side of said first layer, a second layer comprising an absorbent material that comprises or is a hydrophilic foam, wherein said second layer has a thickness, 
(iii)	creating a plurality of channels, extending through the entirety of said first layer, from said first side to said second side, and further extending into of the thickness of the second layer, wherein said plurality of channels does not extend through the total thickness of the second layer, wherein said channels have an average diameter of from 0.01 mm to 3.00 mm.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent is US 2017/0143552 to Hartwell et al. (hereinafter “Hartwell”).   
Hartwell discloses a wound dressing comprising a cover layer 345 attached to an optional tissue contact layer 350, both of which are joined together around a perimeter so as to define an interior chamber for housing a transmission layer 310 and an absorbent layer 320 as shown in figure 3C.  The transmission layer which is adjacent to 
One having ordinary skill in the art would not have been motivated to use the absorbent layer having non-through holes therein because such would defeat formation of the viewing portals and transmission of negative pressure through the wound dressing.   
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a composite material with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788